DETAILED ACTION
This office action is in response to correspondence filed on 8/27/2021.  
The Amendment filed on 8/27/2021 has been entered.  
Claims 1, 19, and 20 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 19, and 20 are independent.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 19, and 20.

Most pertinent prior art:
GUPTA (US 2019/0138648 A1) discloses interpreting a natural language input (e.g., “show me the latest results for campaign 20”) and translating it to a query form using slots, the intermediate expression.  This process is performed according to a natural language process and a semantic model of data fields in the data source by parsing the natural language command (Par 65 – “the analytics system 102 trains and applies a classifier algorithm to determine an intent of various natural-language inputs, such as a Support Vector Machine (“SVM”) classifier or a maximum entropy classifier.”).  GUPTA further discloses inferring the omitted information associated with the data source (GUPTA Par 76 – “But the analytics the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”; Par 77 – “In the example above, the analytics system 102 analyzes one natural-language input and identifies one missing slot value in this particular example. In some embodiments, however, the analytics system 102 analyzes multiple natural-language inputs (e.g., the last two or three natural-language inputs) and determines multiple missing slot values”) using one or more inferencing rules based on syntactic constraints imposed (GUPTA Par 132 – “For example, the natural language processor 106 applies natural-language processing to determine an intent of natural-language inputs and optionally assign intent tags. Consistent with the disclosure above, the natural language processor 106 determines when a natural-language input's intent corresponds to an analytics task. In some embodiments, the natural language processor 106 assigns POS tags to terms within natural-language inputs as part of processing such inputs to determine their intent.”; Par 133 – “In response, the third-party NLP application 402 determines intent, assigns intent tags, and optionally assigns POS tags as part of the process of understanding a natural-language input.”; Par 48 – “User inputs include, but are not limited to, natural-language inputs, selections from various options presented within the chatbot interface, or specialized language inputs for the chatbot interface (e.g., cue symbols having specific meanings or references, such as “@” or “#”).”) by [the context-free grammar] a natural language process and semantic constrains (GUPTA Par 79 – “The analytics system 102 uses a variety of methods to identify a suggested slot value corresponding to a missing slot. In some embodiments, for example, the analytics system 102 identifies a list of potential slot values corresponding to the missing slot. For example, the analytics system 102 may identify a list of potential slot values related to the user 118's projects that correspond to the missing slot value.”; Par 81 – “The analytics system 102 may also use previous natural-language inputs to identify a suggested slot value. For missing slot from natural-language inputs of the user 118 within a given time period (e.g., one year, three months). Similarly, the analytics system 102 optionally identifies slot values that correspond to the missing slot from natural-language inputs of users similar to the user 118 within a given time period (e.g., users within a same organization).”; Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing slot for time period). Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week).”) [imposed by the attributes of data fields and/or data values of the data source]; 

GUPTA does not explicitly teach the [square-bracketed] limitations. In other words, GUPTA does not explicitly teach using the “context-free grammar” for interpreting the natural language input and converting it to an intermediate expression (e.g., a query form with slots), and GUPTA does not explicitly teach the constraints are imposed by the attributes of data fields and/or data values of the data source, wherein the attributes of data fields and/or data values are in the data source that is selected by a user (“receiving user selection of a data source”) in a previous step, and the source data source is used for identifying a semantic model in a previous step.

MOHAJER (US 10,418,032 B1) discloses a method/system for managing and using context in a natural language dialog comprising:
inferring the omitted information associated with the data source (MOHAJER Col 22:24-32 – “FIG. 16 depicts a subtler example that uses both dialog history and query entities. The second query matches an incomplete pattern. It lacks a value for the WHERE slot, which requires a Place. Interpreting the word ‘there’ in this query calls for what is known as co-using one or more inferencing rules based on syntactic constraints imposed (MOHAJER Col 2:27-43– “The approach broadly described above is called syntax-based semantics. At every step of application of a production rule, a rule-specific procedure is invoked, which applies semantic constraints, and (if the constraints are met) to create an interpretation of the entire pattern instance from the interpretations of the individual pattern element instances.”; Col 5:51-59 – “In the generalized form, a semantic grammar comprises a collection of syntactic rules (or patterns) and associated semantic rules (interpretation patterns), which, when used in combination, control and enable the functionality of a semantic parser.”) by the context-free grammar (MOHAJER Col 1:63-2:26 – “The main purpose of a rule's semantic augment is to build an interpretation (a semantic representation) for an expression correctly recognized by the rule's pattern. In a syntax-based approach to semantics, the principle of compositionality states that the interpretation of the whole is obtained by combining the interpretations of the parts. In syntactic analysis, a constituent is defined as a word or group of words that function(s) as a single unit within a hierarchical structure (e.g., a context-free grammar). Constituents occur naturally in NLU systems; they have interpretations, just like queries, which are data structures that encode their meaning.”; Col 17:51-62 – “FIG. 12 shows a semantic parser according to some embodiments of the invention. Semantic parser 1010 relies on a set of rules, or patterns, to recognize the structure of query and build up their interpretation. In some embodiments, patterns are rules in a context-free grammar, and semantics are carried out in a syntax-directed manner; examples of such semantic parsers are known in the field. Other embodiments rely on a looser form of structural analysis; for example, parts-of-speech labeling (POS) may be used to isolate language constituents, they statistically or otherwise derive patterns to group constituents at a high level.”) and semantic constraints (MOHAJER Col 22:33-52 – “The third query uses the The semantic parser tries all domains that accept the pattern ‘show me ones <WITH_PROPERTY>’ but only the hotel search domain finds a match for the ‘with air conditioning’ requirement; had there been an automobile domain, the ‘with air conditioning’ requirement would match, but the previous answers ‘the ones’ which are found in the response entities would have to be automobiles and not hotels to create a match.”) [imposed by the attributes of data fields and/or data values in the data source]; 
MOHAJER does not explicitly teach the [square-bracketed] limitations. MOHAJER does not heal the deficit of GUPTA, because MOHAJER does not explicitly teach the constraints are imposed by the attributes of data fields and/or data values of the data source, wherein the attributes of data fields and/or data values are in the data source that is selected by a user (“receiving user selection of a data source”) in a previous step, and the source data source is used for identifying a semantic model in a previous step.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655